IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 7, 2011

        STATE OF TENNESSEE v. BRITTANY RENEE CHAMBERS

             Direct Appeal from the Criminal Court for Davidson County
                   No. 2010-B-1286    Cheryl A. Blackburn, Judge




                 No. M2011-00623-CCA-R3-CD - Filed August 8, 2012


Defendant, Brittany Renee Chambers, pled guilty to burglary, a class D felony, pursuant to
a negotiated plea agreement. The parties agreed that the sentence would be eight years as a
Range III persistent offender, that three other counts of the indictment would be dismissed,
and that the trial court would determine the manner of service of the sentence. After finding
that Defendant had at least nine prior felony convictions, fourteen misdemeanor convictions,
and had violated probation and parole several times, the trial court ordered Defendant to
serve the entire sentence in the Department of Correction. Defendant appeals, arguing that
the trial court should have ordered the sentence to be served in the alternative sentencing of
community corrections. After a thorough review of the entire record, we affirm the judgment
of the trial court pursuant to Rule 20 of the Rules of the Court of Criminal Appeals of
Tennessee.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
   Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which R OBERT W.
W EDEMEYER and D. K ELLY T HOMAS, J R., JJ., joined.

Dawn Deaner, District Public Defender; Emma Rae Tennent, Assistant Public Defender; and
Mary Kathryn Harcombe, Assistant Public Defender, Nashville, Tennessee, for the appellant,
Brittany Renee Chambers.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and Brian Ewald,
Assistant District Attorney General, for the appellee, State of Tennessee.
                               MEMORANDUM OPINION

       Pertinent to the sentencing decision of the trial court, in addition to the facts stated
above, is the fact that the burglary offense in the case sub judice was committed while
Defendant was on parole for one of her prior felony convictions. Parole had been revoked
by the time Defendant pled guilty to the burglary in the case sub judice, and she was still
incarcerated for this prior felony offense at the time of sentencing in the case on appeal. The
sentencing hearing was held in December 2010. Defendant’s counsel stated near the
conclusion of the hearing that Defendant should be released from incarceration on the prior
felony in March 2011. She asked the trial court to take the sentencing determination under
advisement until Defendant was released from custody. The trial court declined defense
counsel’s request.

       The sole issue raised by Defendant is that she should have been sentenced to the
community corrections program instead of incarceration in the Department of Correction.
It was undisputed that Defendant was serving a sentence of incarceration at the time of the
sentencing in this burglary case. As recognized by the trial court and defense counsel at the
sentencing hearing, Tennessee Code Annotated section 40-36-106, which governs eligibility
standards for defendants to be sentenced to community corrections, provides in part as
follows: “(2) [p]ersons who are sentenced to incarceration . . . at the time of consideration
will not be eligible for punishment [in community corrections].” Tenn. Code Ann. § 40-36-
106(a)(2) (emphasis added).

      At the time the trial court pronounced the manner of service of the sentence,
Defendant was statutorily ineligible to be sentenced to community corrections. Accordingly,
Defendant is not entitled to relief in this appeal.

                                      CONCLUSION

       The judgment of the trial court was in a proceeding without a jury, it was not a
determination of guilt, the evidence does not preponderate against the finding of the trial
court, and no error of law requiring a reversal of the judgment is apparent on the record.
Accordingly, the judgment of the trial court is affirmed by memorandum opinion pursuant
to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.


                                           _________________________________________
                                           THOMAS T. WOODALL, JUDGE




                                              -2-